Citation Nr: 0310972	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent 
for a back disorder prior to July 3, 2001.

2.  Entitlement to an increased evaluation for a back 
disorder, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board may proceed 
further with appellate review.  The record shows that the RO 
granted service connection for recurrent back pain with 
scoliosis, history of hip and leg involvement, in the June 
1994 rating decision.  The RO assigned a 10 percent 
disability evaluation effective from February 1993, the date 
of claim.  The veteran disagreed with this initial evaluation 
and completed a substantive appeal.

In September 1996, the Board issued a decision that confirmed 
the denial of a higher evaluation for the veteran's back 
disability and the veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  The Court, in a 
Memorandum Decision issued in April 1998, vacated the Board's 
September 1996 decision.  The matter was remanded to the 
Board pursuant to 38 U.S.C.A. § 7252(a).  The Board, in turn, 
remanded the matter to the RO in September 1998 to accomplish 
additional development.  

In June 2000, the Board issued another decision that denied a 
higher evaluation for the veteran's back disability.  The 
Court, in a Memorandum Decision issued in November 2000, 
vacated the Board's June 2000 decision.  The matter was again 
remanded to the Board pursuant to 38 U.S.C.A. § 7252(a).

In October 2001, the Board issued a decision that denied an 
initial rating in excess of 10 percent and granted an 
evaluation of 20 percent effective from July 3, 2001.  The 
Court, in a Memorandum Decision issued in May 2002, vacated 
the Board's October 2001 decision and remanded the matter to 
the Board pursuant to 38 U.S.C.A. § 7252(a).

In the Joint Motion for Remand granted by the Court, several 
bases for remand were identified.  In particular, the Joint 
Motion found that the September 1999 VA examination was 
inadequate for rating purposes.  It also directed that 
separate ratings for the veteran's thoracic and lumbar spines 
should be considered, as well as Diagnostic Code 5293.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is warranted.  The 
Board notes that remand of this case is necessary pursuant to 
the holding of Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 1, 
2003) which requires that the development of new evidence be 
accomplished by the RO.  Accordingly, this case is REMANDED 
for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO must notify the 
veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
of his back to ascertain the nature and 
severity of all disorders that may be 
present.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The examiner is requested to 
review all pertinent records associated 
with the claim.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder.  In 
doing so, the examiner should examine 
both the thoracic and lumbar spines.  The 
examiner should consider functional loss 
due to flare-ups, fatigability, 
incoordination, and pain on movements.  
The examiner should make findings as to 
functional loss due to repeated use over 
a period of time or any additional 
impairment during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  The RO 
is reminded of the holding in Fenderson 
v. West, 12 Vet. App. 119 (1999), where 
it was held that at the time of an 
initial rating, separate or "staged" 
ratings can be assigned for separate 
periods of time based upon the facts 
found.  In addition, the RO should 
consider and apply all appropriate 
diagnostic codes.  The RO is reminded 
that, during the pendency of this appeal, 
the criteria of Diagnostic Code 5293 have 
been revised.  Accordingly, in 
readjudicating the veteran's claim, the 
RO must apply both the former and the 
revised criteria.  Where laws or 
regulations change after a claim has been 
filed or reopened and before the 
administrative or judicial process has 
been concluded, the version most 
favorable to the veteran will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Finally, the RO should 
consider whether separate evaluations are 
in order for the veteran's thoracic and 
lumbar spines.

4.  If any benefit sought on appeal is 
not granted, the veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case.  That document 
should include notice of all relevant 
actions taken on the claim for benefits, 
a summary of the evidence pertinent to 
the issue on appeal, and the applicable 
law and regulations.  After the 
appropriate period of time in which to 
respond has been provided, the case 
should be returned to the Board for 
further review.


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



